DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Arguments/Amendment
The amendment to Claims 1, 6, 9-11, 16, and 21-25 and withdrawn Claims 3, 13, and 18 is acknowledged.
The amendment adds some of the subject matter that was discussed to potentially overcome the current rejection; however, it did not add limitations drawn to “a plurality of calibration positions along the path for calibrating different types of sensors, wherein the platform is further configured to transport the vehicle through the facility along the path to the plurality of calibration positions suitable for calibrating the sensors of the vehicle” and otherwise significantly broaden the original claims. 
The applicant’s arguments are based on the interview discussion of potential amendment, and do not reiterate all the reasoning for potentially overcoming the art. The applicant argues that “Bradley is silent to service stations and merely discloses that the pitch, roll, and yaw of the platform may be changed when the AV is parked on the platform of the turntable in proximity of the fiducial targets. (FIGS. 2B and 2C; paragraphs [0021], [0027], and [0052])” and that “Donnelly is silent to sensor calibration 
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Moreover, upon further search and consideration, a new reference, Pliefke (US 10,884,103 B2) that teaches a vehicle that moves through service stations and calibration locations while on a moving platform/assembly line.
The rejection consequently stands. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 2, 9-12, 16, 17, 21, 23, and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Bradley (US 2019/0056483 A1) in view of Donnelly (US 2018/0201148 A1) with evidentiary support provided by Pliefke (US 10,884,103 B2).
Independent Claim 1, Bradley discloses facility for calibrating sensors of a vehicle (Figs. 1A, 1B, 2B, 2C, 3A, vehicle 130, 155, 235), comprising:
a platform (230, [0052], located on turntable 140, 175, or 225) configured to be guided along a path defined by a track to reach a plurality of locations (145, or 160, or 240, see for example [0040], [0043], [0050], [0041], conveyer system that locks the AV 130 to a track, pulling it past a set of pre-placed fiducial targets), wherein the platform is configured to transport the vehicle through the facility along the path ([0027], [0041]);
a camera calibration target (145, or 160, or 240, see for example [0040], [0043], [0050]) and a light detection and ranging (LiDAR) calibration target (145, or 160, or 240, see for example [0040], [0043], [0050]) arranged along the path (Figs. 1A, 1B, 2B, 2C, 3A) wherein the platform is configured to transport the vehicle through the facility along the path to the camera calibration target and the LiDAR calibration target ([0027], [0041]), and the camera calibration target and the LiDAR calibration target are configured to be detectable by an optical camera (132, abstract, [0023], [0027]-[0029], [0043]-[0045], [0050], [0051], [0055], [0080]-[0082]) and a LiDAR sensor (134, abstract, [0023], [0027]-[0029], [0043]-[0045], [0050], [0051], [0055], [0080]-[0082]) associated with the vehicle, respectively, while the vehicle is being transported along the path ([0041]); and
while the vehicle is en route along the path (the platform moves through the facility [0041], automated mechanism can comprise a conveyer system that locks the AV 130 to a track, automated mechanism can comprise the turntable 140 onto which the AV 130 is positioned to be rotated in place, [0027], the AV can be parked on an actuatable platform having a number of actuators that can change pitch and/or roll of 
The examiner believes that the limitation regarding the platform moving the vehicle through the facility and/or transporting the vehicle through the facility along the path to the camera calibration target and the LiDAR calibration target, above, is anticipated for all embodiment, including the ones in Figs. 2b and 2C and [0052] of Bradley. However, in the interest of compact prosecution, in case the applicant was to interpret Bradley differently, [0041] discloses that the calibration system can be implemented as one or more computing systems in combination with a number of automated mechanisms and fiducial targets to control or otherwise guide an AV 130 through a precise and repeatable procedure in order to provide consistent calibration of the vehicle and specifies the use of an automated mechanism comprising a conveyer system that locks the AV 130 to a track, pulling it past a set of pre-placed fiducial targets. According to examples described herein, the automated mechanism can comprise the turntable 140 onto which the AV 130 is positioned to be rotated in place. Further, [0027] specifies that the AV can be parked on an actuatable platform having a number of actuators that can change pitch and/or roll of the platform while the turntable controls the yaw for a more robust calibration of the set of laser scanners.
Therefore, it would have been obvious to someone with ordinary skill in the art before the effective filling date of the invention transporting the vehicle through the facility along the path to the camera calibration target and the LiDAR calibration target and having the platform configured to move the vehicle through the facility while still 
Bradley is silent regarding a plurality of service stations capable of performing one or more services on the vehicle; the platform configured to be guided along the path defined by the track to reach the plurality of service stations in the facility and receive the one or more services at the plurality of service stations, the path being to or from a service station of the plurality of service stations. 
Donnelly teaches the use of a vehicle platform (470, Fig. 10) that receives the vehicle and transports it along a path defined by a track (452, Fig. 8) to reach a plurality of service stations (404/453) in the facility and receive the one or more services at the plurality of service stations ([0091], [0092], [0096]-[0099]) for the purpose of maintenance of vehicle operating components (e.g., tires, fluids, brakes, etc.), maintenance of vehicle control system components (e.g., downloading data stored within vehicle control system 204 and/or upgrading software instructions stored within vehicle control system 204), and other tasks that may be needed in accordance with routinely scheduled maintenance or maintenance issues that may arise unexpectedly ([0098]). Moreover, Pliefke teaches a vehicle that moves through service stations and calibration locations while on a moving platform/assembly line (col. 4, lines 12-26, Claims 6 and 7).
Therefore, it would have been obvious to someone with ordinary skill in the art before the effective filling date of the invention having the plurality of service stations capable of performing one or more services on the vehicle; the platform configured to 
Regarding Claim 2, the combination of Bradley, Donnelly, and Pliefke discloses the facility of Claim 1, further comprising one or more calibration targets (145, or 160, or 240, see for example [0040], [0043], [0050]) configured to calibrate an inertial measurement unit, a radio-frequency transceiver, or an ultrasonic sensor of the vehicle ([0044], [0063], [0067], [0068], Fig. 5, 514, 572).
Regarding Claim 9, the combination of Bradley, Donnelly, and Pliefke discloses the facility of Claim 1, wherein the platform is configured to modify at least one of a lateral position, height, or the orientation of the vehicle (Figs. 2B and 2C, [0052]; [0041], automated mechanism can comprise a conveyer system that locks the AV 130 to a track, automated mechanism can comprise the turntable 140 onto which the AV 130 is positioned to be rotated in place, [0027], the AV can be parked on an actuatable platform having a number of actuators that can change pitch and/or roll of the platform while the turntable controls the yaw) subsequent to at least one of the camera calibration target or the LiDAR calibration target being detected by at least one of the optical camera or the LiDAR sensor (Fig. 7, 715 happens before 730-740).
Claim 10, the combination of Bradley, Donnelly, and Pliefke discloses the facility of Claim 1, further comprising:
one or more additional calibration targets configured to be measured by and used for calibrating at least one of the optical camera or the LiDAR sensor while the vehicle is being transported along the path ([0041], conveyer system that locks the AV 130 to a track, pulling it past a set of pre-placed fiducial targets).

Regarding Independent Claim 11, Bradley discloses method (using the device of Figs. 1A, 1B, 2B, 2C, 3A, also see Figs 8A and 8B) comprising:
transporting a vehicle (130, 155, 235) supported by a platform (230, [0052], located on turntable 140, 175, or 225) through a facility along a path defined by a track ([0027], [0041], conveyer system that locks the AV 130 to a track, pulling it past a set of pre-placed fiducial targets), wherein the platform is configured to be guided along the path ([0041]) to reach (i) a plurality of locations (145, or 160, or 240, see for example [0040], [0043], [0050], [0041], conveyer system that locks the AV 130 to a track, pulling it past a set of pre-placed fiducial targets) and (ii) a  camera calibration target and a light detection and ranging (LiDAR) calibration target arranged along the path (145, or 160, or 240, see for example [0040], [0043], [0050]) and configured to be detectable by an optical camera (132) and LiDAR sensor associated with the vehicle (134), respectively, while the vehicle is being transported along the path ([0041]); and
while the vehicle is en route along the path (the platform moves through the facility [0041], automated mechanism can comprise a conveyer system that locks the AV 130 to a track, automated mechanism can comprise the turntable 140 onto which 
The examiner believes that the limitation regarding the platform moving the vehicle through the facility and guiding it along the path, above, is anticipated for all embodiment, including the ones in Figs. 2b and 2C and [0052] of Bradley. However, in the interest of compact prosecution, in case the applicant was to interpret Bradley differently, [0041] discloses that the calibration system can be implemented as one or more computing systems in combination with a number of automated mechanisms and fiducial targets to control or otherwise guide an AV 130 through a precise and repeatable procedure in order to provide consistent calibration of the vehicle and specifies the use of an automated mechanism comprising a conveyer system that locks the AV 130 to a track, pulling it past a set of pre-placed fiducial targets. According to examples described herein, the automated mechanism can comprise the turntable 140 onto which the AV 130 is positioned to be rotated in place. Further, [0027] specifies that the AV can be parked on an actuatable platform having a number of actuators that can 
Therefore, it would have been obvious to someone with ordinary skill in the art before the effective filling date of the invention having the platform configured to move the vehicle through the facility and guide it along the path while still modifying a lateral position, height, or orientation of the vehicle relative to the calibration targets for the purpose of obtaining a more consistent and robust calibration of the set of laser scanners.
Bradley is silent regarding a plurality of service stations capable of performing one or more services on the vehicle; the platform configured to be guided along a path to reach a plurality of service stations in the facility and stop at the plurality of service stations to receive the one or more services, the path being to or from a service station of the plurality of service stations.
Donnelly teaches the use of a vehicle platform (470, Fig. 10) that receives the vehicle and transports it along a path defined by a track (452, Fig. 8) to reach a plurality of service stations (404/453) in the facility and receive the one or more services at the plurality of service stations ([0091], [0092], [0096]-[0099]) for the purpose of maintenance of vehicle operating components (e.g., tires, fluids, brakes, etc.), maintenance of vehicle control system components (e.g., downloading data stored within vehicle control system 204 and/or upgrading software instructions stored within vehicle control system 204), and other tasks that may be needed in accordance with routinely scheduled maintenance or maintenance issues that may arise unexpectedly ([0098]). Moreover, Pliefke teaches a vehicle that moves through service stations and 
Therefore, it would have been obvious to someone with ordinary skill in the art before the effective filling date of the invention having a plurality of service stations capable of performing one or more services on the vehicle; the platform configured to be guided along the path defined by the track to reach the plurality of service stations in the facility and receive the one or more services at the plurality of service stations, the calibration occurring while the vehicle is en route along the path to or from a service station of the plurality of service stations, and adjusting the platform so as to modify at least one of the lateral position, height, or orientation of the vehicle to calibrate at least one of the optical camera or the LiDAR sensor while the vehicle is en route along the path to or from the service station for the purpose of providing a one-step maintenance of the vehicle while calibrating it.
Regarding Claim 12, the combination of Bradley, Donnelly, and Pliefke discloses the method of Claim 11, further comprising one or more additional calibration targets (145, or 160, or 240, see for example [0040], [0043], [0050]) configured to calibrate an inertial measurement unit, a radio-frequency transceiver, or an ultrasonic sensor of the vehicle ([0044], [0063], [0067], [0068], Fig. 5, 514, 572).

Regarding Independent Claim 16, Bradley discloses a system (Figs. 1A, 1B, 2B, 2C, 3A, 5, 9, 10, vehicle 130, 155, 235) comprising:
one or more processors (910, [0037], [0040], [0092]); and

transporting a vehicle (130, 155, 235) supported by a platform (230, [0052], located on turntable 140, 175, or 225) through a facility along a path defined by a track ([0027], [0041], conveyer system that locks the AV 130 to a track, pulling it past a set of pre-placed fiducial targets), wherein the platform is configured to be guided along the path ([0041]) to reach (i) a plurality of locations (145, or 160, or 240, see for example [0040], [0043], [0050], [0041], conveyer system that locks the AV 130 to a track, pulling it past a set of pre-placed fiducial targets) and (ii) a  camera calibration target and a light detection and ranging (LiDAR) calibration target arranged along the path (145, or 160, or 240, see for example [0040], [0043], [0050]) and configured to be detectable by an optical camera (132) and LiDAR sensor associated with the vehicle (134), respectively, while the vehicle is being transported along the path ([0041]); and
while the vehicle is en route along the path (the platform moves through the facility [0041], automated mechanism can comprise a conveyer system that locks the AV 130 to a track, automated mechanism can comprise the turntable 140 onto which the AV 130 is positioned to be rotated in place, [0027], the AV can be parked on an actuatable platform having a number of actuators that can change pitch and/or roll of the platform while the turntable controls the yaw), adjusting the platform so as to modify at least one of a lateral position, height, or orientation of the vehicle to calibrate at least one of the optical camera or the LiDAR sensor (Figs. 2B and 2C, [0052], [0041], automated mechanism can comprise a conveyer system that locks the AV 130 to a 
The examiner believes that the limitation regarding the platform moving the vehicle through the facility and guiding it along the path, above, is anticipated for all embodiment, including the ones in Figs. 2b and 2C and [0052] of Bradley. However, in the interest of compact prosecution, in case the applicant was to interpret Bradley differently, [0041] discloses that the calibration system can be implemented as one or more computing systems in combination with a number of automated mechanisms and fiducial targets to control or otherwise guide an AV 130 through a precise and repeatable procedure in order to provide consistent calibration of the vehicle and specifies the use of an automated mechanism comprising a conveyer system that locks the AV 130 to a track, pulling it past a set of pre-placed fiducial targets. According to examples described herein, the automated mechanism can comprise the turntable 140 onto which the AV 130 is positioned to be rotated in place. Further, [0027] specifies that the AV can be parked on an actuatable platform having a number of actuators that can change pitch and/or roll of the platform while the turntable controls the yaw for a more robust calibration of the set of laser scanners.
Therefore, it would have been obvious to someone with ordinary skill in the art before the effective filling date of the invention having the platform configured to move the vehicle through the facility and guide it along the path while still modifying a lateral position, height, or orientation of the vehicle relative to the calibration targets for the 
Bradley is silent regarding a plurality of service stations capable of performing one or more services on the vehicle; the platform configured to be guided along a path to reach a plurality of service stations in the facility and stop at the plurality of service stations to receive the one or more services, the path being to or from a service station of the plurality of service stations.
Donnelly teaches the use of a vehicle platform (470, Fig. 10) that receives the vehicle and transports it along a path defined by a track (452, Fig. 8) to reach a plurality of service stations (404/453) in the facility and receive the one or more services at the plurality of service stations ([0091], [0092], [0096]-[0099]) for the purpose of maintenance of vehicle operating components (e.g., tires, fluids, brakes, etc.), maintenance of vehicle control system components (e.g., downloading data stored within vehicle control system 204 and/or upgrading software instructions stored within vehicle control system 204), and other tasks that may be needed in accordance with routinely scheduled maintenance or maintenance issues that may arise unexpectedly ([0098]). Moreover, Pliefke  teaches a vehicle that moves through service stations and calibration locations while on a moving platform/assembly line (col. 4, lines 12-26, Claims 6 and 7).
Therefore, it would have been obvious to someone with ordinary skill in the art before the effective filling date of the invention having a plurality of service stations capable of performing one or more services on the vehicle; the platform configured to be guided along the path defined by the track to reach the plurality of service stations in 
Regarding Claim 17, the combination of Bradley, Donnelly, and Pliefke discloses the system of Claim 16, further comprising one or more additional calibration targets (145, or 160, or 240, see for example [0040], [0043], [0050]) configured to calibrate an inertial measurement unit, a radio-frequency transceiver, or an ultrasonic sensor of the vehicle ([0044], [0063], [0067], [0068], Fig. 5, 514, 572).

Regarding Independent Claim 21, Bradley discloses a facility for calibrating sensors of a vehicle (Figs. 1A, 1B, 2B, 2C, 3A, vehicle 130, 155, 235), comprising:
a plurality of adjustable camera calibration targets (145, or 160, or 240, see for example [0040], [0043], [0050]) and a plurality of adjustable light detection and ranging (LiDAR) calibration targets (145, or 160, or 240, see for example [0040], [0043], [0050]);
a platform (230, [0052], located on turntable 140, 175, or 225) configured to be guided along a path defined by a track to reach a plurality of locations (145, or 160, or 240, see for example [0040], [0043], [0050], [0041], conveyer system that locks the AV 130 to a track, pulling it past a set of pre-placed fiducial targets), wherein the platform is 
the plurality of adjustable camera and LiDAR calibration targets are arranged along the path (Figs. 1A, 1B, 2B, 2C, 3A), wherein the platform is configured to transport the vehicle through the facility along the path to the plurality of adjustable camera and LiDAR calibration targets ([0027], [0041]), and the plurality of adjustable camera and the LiDAR calibration targets are configured to be detectable by an optical camera (132, abstract, [0023], [0027]-[0029], [0043]-[0045], [0050], [0051], [0055], [0080]-[0082]) and a LiDAR sensor (134, abstract, [0023], [0027]-[0029], [0043]-[0045], [0050], [0051], [0055], [0080]-[0082]) associated with the vehicle, respectively, while the vehicle is en route along the path ([0041]); and
while the vehicle is en route along the path (the platform moves through the facility [0041], automated mechanism can comprise a conveyer system that locks the AV 130 to a track, automated mechanism can comprise the turntable 140 onto which the AV 130 is positioned to be rotated in place, [0027], the AV can be parked on an actuatable platform having a number of actuators that can change pitch and/or roll of the platform while the turntable controls the yaw), the platform is further configured to modify at least one of a lateral position, height, or orientation of the vehicle to calibrate at least one of the optical camera or the LiDAR sensor (Figs. 2B and 2C, [0052]).
Note that adjustable is only the intended use of the claimed calibration targets since it has been held that a recitation with respect to the manner in which a claimed Catalina Mktg. Int’l, Inc. v. Coolsavings.com, Inc., 289 F.3d 801, 809 (Fed. Cir. 2002), or the function or result of that structure. In re Danly, 263 F.2d 844, 848 (CCPA 1959)
The examiner believes that the limitation regarding the platform moving the vehicle through the facility and/or transporting the vehicle through the facility along the path to the camera calibration target and the LiDAR calibration target, above, is anticipated for all embodiment, including the ones in Figs. 2b and 2C and [0052] of Bradley. However, in the interest of compact prosecution, in case the applicant was to interpret Bradley differently, [0041] discloses that the calibration system can be implemented as one or more computing systems in combination with a number of automated mechanisms and fiducial targets to control or otherwise guide an AV 130 through a precise and repeatable procedure in order to provide consistent calibration of the vehicle and specifies the use of an automated mechanism comprising a conveyer system that locks the AV 130 to a track, pulling it past a set of pre-placed fiducial targets. According to examples described herein, the automated mechanism can comprise the turntable 140 onto which the AV 130 is positioned to be rotated in place. 
Therefore, it would have been obvious to someone with ordinary skill in the art before the effective filling date of the invention transporting the vehicle through the facility along the path to the camera calibration target and the LiDAR calibration target and having the platform configured to move the vehicle through the facility while still modifying a lateral position, height, or orientation of the vehicle relative to the calibration targets for the purpose of obtaining a more consistent and robust calibration of the set of laser scanners.
Bradley is silent regarding a plurality of service stations capable of performing one or more services on the vehicle; the platform configured to be guided along the path defined by a track to reach the plurality of service stations in the facility and receive the one or more services at the plurality of service stations, the path being to or from a service station of the plurality of service stations. 
Donnelly teaches the use of a vehicle platform (470, Fig. 10) that receives the vehicle and transports it along a path defined by a track (452, Fig. 8) to reach a plurality of service stations (404/453) in the facility and receive the one or more services at the plurality of service stations ([0091], [0092], [0096]-[0099]) for the purpose of maintenance of vehicle operating components (e.g., tires, fluids, brakes, etc.), maintenance of vehicle control system components (e.g., downloading data stored within vehicle control system 204 and/or upgrading software instructions stored within vehicle control system 204), and other tasks that may be needed in accordance with 
Therefore, it would have been obvious to someone with ordinary skill in the art before the effective filling date of the invention having a plurality of service stations capable of performing one or more services on the vehicle; the platform configured to be guided along a path defined by a track to reach the plurality of service stations in the facility and receive the one or more services at the plurality of service stations, the calibration occurring while the vehicle is en route along the path to or from a service station of the plurality of service stations, and the platform being capable of modifying at least one of a lateral position, height, or orientation of the vehicle to calibrate at least one of the optical camera or the LiDAR sensor while the vehicle is en route along the path to or from the service station for the purpose of providing a one-step maintenance of the vehicle while calibrating it.

Regarding Claim 23, the combination of Bradley, Donnelly, and Pliefke discloses the method of Claim 11, further comprising:
stopping the vehicle supported by the platform at the service station in the facility (as applied to Claim 11, Donnelly, [0091], [0092], [0096]-[0099]); and 
performing the one or more services at the service station (as applied to Claim 11, Donnelly, [0091], [0092], [0096]-[0099]).
Claim 25, the combination of Bradley, Donnelly, and Pliefke discloses the system of Claim 16, further comprising:
stop the vehicle supported by the platform at a the service station in the facility; and (as applied to Claim 16, Donnelly, [0091], [0092], [0096]-[0099])
perform the one or more services at the service station (as applied to Claim 16, Donnelly, [0091], [0092], [0096]-[0099]).

Claims 6 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Bradley (US 2019/0056483 A1), Donnelly (US 2018/0201148 A1), and Pliefke (US 10,884,103 B2) in view of Prokhorov (US 2016/0161602 A1).
Regarding Claim 6, the combination of Bradley, Donnelly, and Pliefke discloses the facility of Claim 1; however, it is silent regarding it further comprising a moveable holder for holding the camera calibration target or the LiDAR calibration target, wherein the moveable holder is configured to modify a lateral position, height, or orientation of the held camera calibration target or LiDAR calibration target relative to the vehicle while the optical camera or the LiDAR sensor, respectively, is being calibrated, wherein the moveable holder is attached to a ceiling of the facility or affixed to a wall of the facility.
Bradley discloses that the facility can comprise an indoor room into which the autonomous vehicle can drive so it can include a controlled calibration environment that to provide consistent conditions for the sensor data collection ([0023]). 
Prokhorov discloses a facility for calibrating sensors of an autonomous vehicle (AV), (Figs. 1, 3A, 7), comprising a camera calibration target and/or a light detection and 
Therefore, it would have been obvious to someone with ordinary skill in the art before the effective filling date of the invention to have a moveable holder for holding the camera calibration target or the LiDAR calibration target, wherein the moveable holder is configured to modify a lateral position, height, or orientation of the held camera calibration target or LiDAR calibration target relative to the vehicle while the optical camera or the LiDAR sensor, respectively, is being calibrated, wherein the moveable holder is attached to a ceiling of the facility or affixed to a wall of the facility for the 
Regarding Claim 8, the combination of Bradley, Donnelly, and Pliefke discloses the facility of Claim 1, further comprising an additional camera calibration target and an additional LiDAR calibration target (145, or 160, or 240, see for example [0040], [0043], [0050]); however, it is silent regarding wherein at least one of the additional camera calibration target or the additional LiDAR calibration target is held by a moveable holder.
Prokhorov discloses a facility for calibrating sensors of an autonomous vehicle (AV), (Figs. 1, 3A, 7), comprising a camera calibration target and/or a light detection and ranging (LiDAR) calibration target (300, [0023], [0028]) configured to be measured by and used for calibrating an optical camera of the AV (136, [0022], [0027]) and/or a LiDAR sensor of the AV (139, [0022], [0027])  and a moveable holder for holding the camera calibration target or the LiDAR calibration target (Fig. 7, 700).
It would be advantageous to have another verifiable calibration target positioning and this way reduce the potential for systematic errors of the moving platform.
Therefore, it would have been obvious to someone with ordinary skill in the art before the effective filling date of the invention to have the second camera calibration target or the second LiDAR calibration target be held by a moveable holder for the purpose of having another verifiable calibration target positioning and this way reduce the potential for systematic errors of the moving platform.

Claims 22 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Bradley (US 2019/0056483 A1), Donnelly (US 2018/0201148 A1), and Pliefke (US 10,884,103 B2) in view of Mou (US 2019/0012808 A1).
Regarding Claim 22, the combination of Bradley, Donnelly, and Pliefke discloses the facility of Claim 1; however, it is silent regarding, wherein the camera calibration target and the LiDAR calibration target are configured to concurrently calibrate the optical camera and the LiDAR sensor.
Mou teaches the use of multiple camera -lidar pairs that can be calibrated substantially concurrently ([0032], [0035], [0063], [0077], [0097]) that allows the calibration to be performed more quickly and with less susceptibility to noise ([0032], [0097]).
Therefore, it would have been obvious to someone with ordinary skill in the art before the effective filling date of the invention to have the camera calibration target and the LiDAR calibration target are configured to concurrently calibrate the optical camera and the LiDAR sensor so the calibration can be performed more quickly and with less susceptibility to noise.

Regarding Claim 24, the combination of Bradley, Donnelly, and Pliefke discloses the method of Claim 16; however, it is silent regarding, wherein the camera calibration target and the LiDAR calibration target are configured to concurrently calibrate the optical camera and the LiDAR sensor.
Mou teaches the use of multiple camera -lidar pairs that can be calibrated substantially concurrently ([0032], [0035], [0063], [0077], [0097]) that allows the 
Therefore, it would have been obvious to someone with ordinary skill in the art before the effective filling date of the invention to have the camera calibration target and the LiDAR calibration target are configured to concurrently calibrate the optical camera and the LiDAR sensor so the calibration can be performed more quickly and with less susceptibility to noise.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 2018/0354383 A1 discloses using a platform for vehicle charging (i.e. service) and calibrating.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Violeta A Prieto whose telephone number is (571) 272-9099.  The examiner can normally be reached on M-F 9 AM-5 PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kara Geisel can be reached on (571) 272-2416.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






//VIOLETA A PRIETO/ Primary Examiner, Art Unit 2877